Citation Nr: 1147157	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a kidney disability, to include focal segmental glomerulosclerosis with renal failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1989 to May 1999, and was honorably discharged from that period of service.  

The appellant had a second period of active duty from February 2002 to April 2007, and received a bad conduct discharge.  In a November 2007 administration decision, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, determined that the character of such discharge was a bar to the receipt of VA benefits from that period of service.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2011). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Petersburg RO which denied service connection for a kidney disability.  In December 2010, the appellant testified at a Board hearing at the RO.  In February 2011, the Board remanded the matter for additional evidentiary development.  

As set forth in more detail below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for focal segmental glomerulosclerosis, a disability which was diagnosed via biopsy in April 2003, during his second period of active duty.  

As set forth above, the appellant had two periods of active duty.  His first period of active duty was from May 1989 to May 1999, and he received an honorable discharge.  The appellant's second period of active duty was from February 2002 to April 2007.  During that period of service, the appellant was convicted by General Court Martial of making multiple false and fraudulent claims against the U.S. Government and stealing U.S. currency in an aggregate amount of $29,693.76.  He was sentenced to a reduction in grade, a fine of $29,000, 11 months of confinement, and a bad conduct discharge.  At his December 2010 Board hearing, the appellant testified that he had been unsuccessful in obtaining an upgrade of his discharge from the Board for Correction of Military Records.  

The RO has determined that the character of the appellant's discharge from his second period of service is a bar to the receipt of VA benefits from such service.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2011).  The appellant has not specifically disputed the conclusions of the RO in this regard.  Rather, he contends that although his kidney disorder was diagnosed during his second period of service, service connection is nonetheless warranted as his kidney disability actually had its inception during his first period of active service.  

In support of his claim, the appellant points to service treatment records corresponding to his first period of active duty documenting genitourinary complaints, complaints of abdominal pain, and complaints of back pain.  The appellant contends that these symptoms are indicative of the onset of his kidney disability during his first period of active duty.  

In light of the appellant's contentions, the Board remanded this matter in February 2011 for the purposes of obtaining a medical opinion as to whether it is at least as likely as not that the appellant's kidney disability had its onset during his first period of active duty.  

In March 2011, after examining the appellant and reviewing his claims folder, a VA physician concluded that the appellant's kidney condition did not have its onset during his first period of active service.  The rationale provided by the physician, however, is unclear.  For example, she reasoned that that the appellant's kidney condition had not had its onset during his first period of active service as it had not been diagnosed therein.  VA regulations make clear, however, that service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303.  The physician further indicated that the appellant's current kidney disability was not causally related to or the result of the appellant's complaints of back pain, abdominal pain, or genitourinary complaints during his first period of active service.  She did not, however, address whether those symptoms may have represented the onset of his kidney disability.  

Under these circumstances, the probative value of the opinion is limited.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Thus, another opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Moreover, the Board notes that since this claim was last considered by the RO in the August 2011 Supplemental Statement of the Case, the appellant has submitted additional relevant evidence in support of his claim, including a September 2011 letter from a private physician speculating as to the date of onset of the appellant's focal segmental glomerulosclerosis.  Because the appellant did not waive initial RO consideration of this additional evidence, it must be referred to the RO.  38 C.F.R. § 20.1304(c) (2011).  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should forward the appellant's claims folder to a specialist in nephrology for the purposes of obtaining an opinion as to the etiology and date of onset of his focal segmental glomerulosclerosis with renal failure.  The examiner should be asked to provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's focal segmental glomerulosclerosis had its onset during his first period of active duty, i.e. between May 1989 and May 1999.  In providing the requested opinion, the examiner must specifically address the appellant's contentions to the effect that genitourinary complaints, as well as complaints of back pain and abdominal pain documented during his first period of active duty are indicative of the onset of his kidney disability.  

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the appellant and his representative should be issued an appropriate supplemental statement of the case and an opportunity to respond. 

The case should then be returned to the Board for appropriate appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


